UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
RAYANNE REGMUND, et al. § CIVIL ACTION
Plaintiffs :
V. ; NO, 4:16-cv-02960
TALISMAN ENERGY USA, INC.
Defendant JUDGE KEITH P. ELLISON

PLAINTIFFS’ SUR-REPLY TO DEFENDANT’S POST-HEARING BRIEF
IN OPPOSITION TO CLASS CERTIFICATION AND OBJECTION
TO ITS NEW EVIDENTIARY SUBMISSIONS

At the conclusion of the March 2019 hearing, the Court sought to confirm that Talisman
would not seek to recoup alleged overpayments from royalty owners. In response, Talisman has
advised the Court that it will seek to claw-back overpayments made voluntarily by Talisman, sent
a post-brief letter of “clarification” claiming it asserted a counterclaim against absent class
members despite being only mentioned in its pleading in purported “Reservation of Rights” section
and dedicated over half of its post-hearing brief to an intra-class conflict argument not previously
briefed to this Court and which, if it event exists, would be one that is wholly Talisman created
by its post-litigation “true-up.” Talisman seeks to support this last minute “Hail-Mary” by
submitting new legal arguments, case law and evidence including evidence it objected too during
the hearing. The combination of new claims. arguments, case law and evidence require this
response.

INTRA-CLASS CONFLICT

 

In its Post-Hearing Brief (“Opposition Brief’), Talisman contends for the first time that

this Court must deny class certification “because, boiled down to their essence, Plaintiffs’ claims
seek to rob Peter to pay Paul, taking from the ‘overpaid’ royalty owners and giving that sum to the
‘underpaid’ royalty owners.” (Doc, 162 at pg. 5.) Talisman cites the Court to Langbecker v, Elec.
Data Sys. Corp., 476 F.3d 299 (Sth Cir. 2007) —a case that ultimately was granted settlement class
certification’ despite the “substantial conflicts . :. among the class members” that Talisman insists
“doomed” the case. Doc, 162 at pg. 5, 6.) Talisman also relies on a line of cases where courts
outside the Fifth Circuit denied class certification because the relief sought by the representative
plaintiff(s) would necessarily harm other class members rather than defending their interests.” See
Pickett v. lowa Beef Processors, 209 F.3d 1276, 1280 (11th Cir, 2000) (denying class certification
where the same act that harmed some cattle producers benefited other cattle producers); Bieneman
v, City of Chicago, 864 F.2d 463 (7th Cir, 1988) (denying class certification of all landowners in
the vicinity of an airport because some of those landowners benefitted); Auto Ventures, Inc. ¥.
Moran, 1997 WL 306895 (S.D.Fla.1997) (denying class certification because the proposed class
“collapses into...distinct groups of winners and losers”). Each of these cases involve an “actual”
conflict, | ripe for review, as opposed to here where factual and legal disputes will ultimately
determine whether an intra-class conflict even exists. Ultimately, Talisman relies upon these
misplaced authorities and mischaracterizations of Plaintiffs’ claims, to set-up a “strawman”
argument over a potential conflict that may arise between class members in the future so it can
knock it down today.

Talisman’s “strawman” is nothing more than a house of cards built tipon a disputed “true-

up” and Talisman’s yet unasserted counterclaim for recoupment of overpayments against unnamed

 

''See In re Electronic Data Systems Corp. “ERISA” Litigation, 6:03-cv-00126-LED at Document No. 334 (August 6,
2018 Order and Final Judgment Approving Proposed Settlement), see also Feder v, Elec. Data Sys. Corp., 248 F,
App’x 579 (Sth Cir, 2007) (where plaintiff lacked standing to challenge class settlement).

? See Exhibit A (Doc, 57-5 at 38-59) As evidenced by the attached royalty statements, Talisman has an extensive
history of taking back from prior payment periods ~ June 2016 royalty statement evidencing. 11 negative
adjustments going back almost four years -to July 2012.
class members, The Fifth Circuit has made it clear that the mere prospect of a future counterclaim
shall not be a basis for denying class certification. Roper ¥. Consurve, Ine, 578 F.2d 1106, 1116
(Sth Cir. 1978), aff'd sub nom. Deposit Guar. Nat. Bank, Jackson, Miss ». Roper, 445 U.S. 326
(1980)). Aware of this obvious flaw in its “strawman” argument, Talisman filed a letter of
“Clarification” mischaracterizing’ its own pleading to now claim it “plainly pleaded” a
recoupment/overpayment counterclaim against unnamed class members as, opposed to reserving
the right to do so after a class is certified, (Doc, 164.)

However, Talisman’s counterclaims are expressly limited to “Plaintiffs and Defendants-
in-Counterclaim Rayanne Regmund, Gloria Janssen, Michael Newberry and Carol Newberry.”
(Doc. 79 at pg. 12, par. 1). Any plain reading of Talisman’s Answer and Counterclaims establishes
that it did not plead a recoupment/overpayment counterclaim against unnamed class members, but

instead merely reserved the right to do so after a class is certified:

RESERVATION OF RIGHTS TO ASSERT COUNTERCLAIMS
AGAINST CLASS MEMBERS

The foregoing counterclaims asserted against Defendants-in-Counterclaim
apply similarly to putative class members. In the event that class certification is
granted in this matter, Talisman reserves the right to file and assert the foregoing
Counterclaims against each and every class member against whom they apply and
who may be properly joined in this action. (Doc. 79 at pg. 14) (emphasis added).

Simply put, there would be no reason for Talisman to “reservef] the right to file and assert the

foregoing Counterclaims against each and every class member,” if the first sentence had “plainly

pleaded” those counterclaims as Talisman now tries to claim in its letter. Id*

 

3 Talisman’s brief contains numerous mischaractérizations of the record in this case. See Exhibit B

“Talisman asserted recoupment as an affirmative defense against unnamed class members in its Amended Answer,
(Doc. 79, p. 10 — 4". Defense) However, an affirmative defense does not risk a judgment against unnamed class
members for royalty overpayments. Seidver v. Citibank (S$. Dakota) N.A., 201 S.W.3d 332, 337 (Tex. App. 2006)
(emphasis added} (such an affirmative defense is treated as a set-off against an amount Talisman owes to absent class
members related to the same transaction).
INJURY IN FACT

Moreover and contrary to Talisman’s assertions, Plaintiffs are not seeking to “shuffle
money from one set of class members to another,” (Doc. 162 at pg. 5), but rather seek class
certification of a homogeneous group of royalty owners who have all suffered the same
contractual breach-and harm — i.e., the breach of their lease agreements requiring payment on the
volume of production sold from each well by Talisman’s improper calculation (relying on
volumetric allocations and shrunk volumes that did not reflect the volume of production actually
sold from each well) and payment of oil and gas royalties owed. In re Deepwater Horizon, 739
F.3d 790, 810 (Sth Cir. 2014}(The legal requirement that class members have all suffered the same
injury can be satisfied by an instance of the defendant’s injurious conduct...).

1. Declaratory Judgment |

Significantly, all royalty owners (whether | overpaid or underpaid) are entitled to a
declaratory judgment on a class-wide basis, which would declare how Talisman is to calculate
royalty payments under the common terms of the lease agreements and further order Talisman to
provide complete and accurate information pursuant to Tex. Nat. Res. Code § 91.502. See
Plaintiffs’ First Amended Complaint, Count 4 (Doc. 61 at pg. 20-21). Such relief may be sought
regardless of “whether or not monetary relief is or could be claimed.” Tex. Civ. Prac, & Rem.
Code § 37,003(a); see also Tex. Civ. Prac, & Rem. Code Ann. § 37.004(a),(b) (stating any person
under a contract may have the court “determine[] any question of construction . . . arising under
thefir} . . . contract/s] an and obtain a declaration of rights, status, or other legal relations
thereunder . . . before or after there has been a breach”); accord MBM Fin. Corp. v. Woodlands
Operating Co., L.P., 292 S.W.3d 660, 667 (Tex. 2009) (declaratory relief is available for oA

matured breach” of contract claim).
2, Injunctive Relief

Plaintiffs are entitled to be paid on “the proceeds derived from the sale of oil and gas from
an oil or gas well.” § Tex. Nat. Res, Code 91.402 (emphasis added), In addition to monetary relief,
the proposed Class seeks a mandatory injunction against Talisman to disclose certain by well
production, sales and payment information pursuant to Texas law, including the price paid for
production sold and any deductions that reduced said payment. See Plaintiff's First Amended
Complaint, Count 2 (Doc. 61 at pg. 19-20), Plaintiffs’ Brief in Support of Class Certification (Doc.
51 at pg. 4), Plaintiffs’ Response to Talisman’s Supplemental Brief in Opposition to Class
Certification (Doc. 85-1 at pg. 3); see also Tex. Nat. Res. Code § 91,141(b) (permitting book
inspection by any royalty owner), Tex. Nat. Res. Code § 91.502, § 91.504 and § 91.505
(concerning a royalty interest owner’s request for information or answers to questions concerning
a payment made pursuant to this subchapter). It is certainly clear that Talisman’s conduct has
raised numerous questions concerning its calculation and payment of royalties to Class Members.

CLASS CERTIFICATION

Given that Plaintiffs and the proposed Class are all part of a homogenous group bof royalty
owners that have suffered the same breach of contract and have the same right to pursue declaratory
relief and j injunctive relief, class certification i is proper under Rule 23 whether as a Rule 23(a),
(b)(1), (b)(2), (b)(3), and/or (c)(4) class,” See Plaintiffs’ First Amended Complaint at pg. 14, par.
45 (Doc. 61); see also Plaintiffs’ Response to Talisman’ S Supplemental Brief j in Opposition to
Motion for Class Certification at pg. 2 (Docs. 85-1 and 87). As shown i in Plaintiffs? Post-Hearing

Response, class certification under Rule 23(b)(3) is appropriate at this stage of the proceeding.
Doc. 163). However, certification of a class aliernatively under Rule 23 OND, (b)(2), HE) and

(c)(4) is within the Court’s 5 broad discretion: °

Rule 23(b)(1)(A), because prosecuting separate actions would create the risk of
establishing “inconsistent or varying adjudications” as to the industry standard
method in which Talisman is to allocate net sales from commingled production and
the resulting damages to its royalty owners thereby “establish[ing] incompatible
standards of conduct for” Talisman;

Rule 23(b)(1)(B), because “as a practical matter” adjudicating an individual class
member’s right to damages vis-a-vis a specific action against Talisman pursuant
to an alternative allocation method could potentially expose other royalty owners
to a “claw back” for any royalty overpayments, thereby “substantially impair[ing]
or imped{ing]” those individuals’ “ability to protect their interests”;

Rule 23(b}(2), because Talisman “has acted or refused to act on grounds generally
applicable to the class” by improperly calculating and paying oil and gas royalties
in breach of the proposed Class’s lease agreements, and declaratory or mandatory

‘injunctive relief as to the information and accounting issue “is appropriate

respecting the class as a whole”; or

Rule 23(0\(4), ‘because questions of law or fact common to the proposed Class
predominate over any questions affecting only individual members, and the Court
can deem it appropriate to maintain an action for declaratory judgment or
mandatory injunction against Talisman as a class action with respect to either of
these particular issues. See Castano v. Am. Tobacco Co., 84 F.3d 734, 745 n.21
(Sth Cir, 1996) (noting Rule 23(c)(4) class must algo satisfy Rule 23(b)(3)
predominance requirement). See Fed. Rule Civ. Proc. 23(b)(1),(2) and (c)(4).

In any event, it is entirely premature to conclude that there exists an intra-class. conflict for

4

the proposed Class because the conclusion presupposes that other disputed issues will be resolved

in Talisman’s favor (e.g, what allocation method Talisman is to use and whether that method

 

> See, e.g.: Raffin v. Medicredit, Inc., 2017 WL 131745, at *10 (C.D. Cal. Jan. 3, 2017) (certifying Rule 23(b)(2)
injunctive class and Rule 23(b)(3) monetary relief class); Cruz v. Robert Abbey, Inc., 778 F, Supp. 605, 612 (E.D.NLY,
1991) (certifying Rule 23(b}( 1} and (b)(3) class); Mertz v. Harris, 497 F. Supp. 1134, 1139 (S.D. Tex, 1980) (certifying
Rule 23(b)(1)(A) and (b)(2) class); Charron v. Pinnacle Grp. N.Y. LEC, 269 F.R.D, 221, 239 (S.D.N.Y. 2010)

(certifying “(b)(G\(cK4) class”),
results in overpayments, whether Talisman fully “irued up” shrunken payments after the fact such
that they do not owe more royalty payments to the class in the aggregate, etc.). Ultimately, the
Court may find that Talisman is systemically barred from asserting an overpayment counterclaim
against class members but if not, this Court has continuing authority under Rule 23 to fashion an
order or adopt standards that avoid the risk of prejudicing certain unnamed. class members,
including the authority to modify or deceitify the class, or create a Rule 23(b)(3) subclasses of
those royalty owners who were underpaid royalties by Talisman during the class period.®
Additionally, as discussed above, there is no existing intra-class conflict because Talisman
has not asserted a counterclaim against the proposed class members, but instead purportedly
“reserved” the right to do so in the future, which is of no force and effect. See, e.g., Mulvey Const.,
Inc. v. Bituminous Cas. Corp., 2011 WL 1231603, at *2 (S.D. W.Va. Mar. 30, 2011) (quoting
Messick v. Patrol Helicopters, Inc., 2007 WL 2484957, *1 (D. Mont. Aug. 29, 2007)) (“At the
outset, the court notes that a ‘reservation of affirmative defenses is of no force and effect.’”). In
fact, there likely never will be such a conflict because Talisman has ‘not timely raised a
counterclaim for overpayments against any unnamed class member (which it was already supposed
to have done),’ and the voluntary payment rule, statute of limitations, laches, ete., may systemically
preclude Talisman from any attempt to assert such a counterclaim in the future, all of which the

Court can resolve well in advance of any trial via summary judgment in favor of the class.

 

6 See Supra at 2-3.

7 See Nat'l Super Spuds, Inc. v. New York Mercantile Exch., 75 F.R.D. 40, 44 (S.D.N.Y. 1977); see also Wolfson v.
Artisans Sav. Bank, 83 F.R.D.552, 555 (D. Del. 1979) (similar); Jn re Fin. Partners Class Action Litig., 597 F. Supp.
686, 688-89 (N.D. Hl. 1984) (similar); Davis v. 8. Bell Tel. & Tel. Co., No. 89-2839-civ, 1994 WL 912242 (S.D, Fla.
Feb.1, 1994) (similar). ; ,
Obviously, if it is found that Talisman is systemically precluded from asserting the
counterclaim, then there can be no potential conflict existing within the proposed Class. See, e.g...
Ochoa v. McDonaid’s Corp., 2016 WL 3648550 (N.D. Cal. July 7, 2016) (holding that despite
defendant-employer’s contention that “there were winners and losers” from the manner it tracked
employee hours, no conflict existed because defendant-employer had no right of recoupment),
Regardless of how this Court treats Talisman’s potential counterclaims, there will be no due
process concern of “forc[ing] royalty owners into making:a blind choice” about becoming a class
member, (Doc. 162 at pg. 8), because: (1) class notice will properly alert all individuals of
Talisman’s potential counterclaim,® and (2) the Court has continuing authority under Rule 23 to
fashion an order or adopt standards that avoid the risk of prejudicing certain unnamed class
members, including the authority to modify or decertify the class, or create subclasses prior fo any
final judgment. See Roper, 578 F.2d at 1116, |

PLAINTIFFS OBJECT AND MOVE TO STRIKE

Ina further effort to shore up its crumbling objections to class certification, Talisman seeks
to “impeach” the testimony of Peter Huddleston by reference to and admission of néw evidence
(twelve leases - 343 pages) and to fill gaps in its intra-class conflict argument with a
“Supplemental” Declaration” of employee Corinne Bugamelli. Opposition Exhibits 1-13. This
despite Talisman’ s vigorous objection to the introduction of Professor Sager’s Declaration and the

368 randomly selected leases reviewed by Huddleston. Doc. 155 at 82:12-25 and 84:7-16. At the

 

® See Abulabun v. R. W. Pressprich & Co,, 51 F.R.D, 496, 497 (S.D.N-Y. 1971) (“An evenhanded, objective
description of the claims [and counterclaims] is called for to satisfy the requirement of adequate notice. When that is
achieved, then the notice need only refer to the exclusionary request required by Rule 23(c).”); see also Danson Stores,
ine. v. Am. Bakeries Co., 58 F.R.D. 485, 490 (S.D.N-Y. 1973) (“Nothing in this opinion should be construed as
suggesting that reference to the counterclaims in the class action notice should be eliminated. The notice should
contain appropriate mention of the entire scope of the case.); cf Wolfson v. Artisans Sav. Bank, 83 F.R.D. 552 (D,
Del, 1979) (holding no notice to class members. of defendants’ counterclaim had to be given “since no affirmative
recovery is possible” for that counterclaim).
hearing, counsel for Talisman repeatedly objected to the failure to “disclose” the “lease” evidence
presumably on the basis that counsel was entitled to see the evidence prior to the hearing and
Talisman would be prejudiced by its introduction. /d. Apparently, Talisman has no problem with
relying upon “cherry picked” leases and undisclosed statements in support of its opposition to class

certification. Plaintiffs object to Exhibits 1-13 and move to strike and all arguments related thereto.
1, The Declaration

The “Supplemental” Declaration of Corrinne Bugamelli represents uncorroborated

2 66.

evidence intended to shore up Talisman’s “true-up” and the disputed conclusion that:

Far from being an outlier or bad actor, the evidence shows that Talisman followed industry
practice, paid royalties on the full amount of volume, and went to great lengths to true-up
any interim underpayments, See Ex, 1, Suppl. Decl. of Corrine Bugamelli “Talisman has
paid out all the royalties owed”. Opposition at p4 and 23.

The disputed nature of the alleged “true-up” has already been well documented. Doc. 163 at 14-
15. During the hearing, Talisman’s expert dealt the “size of the pie” a crippling blow by admitting
that a Revenue Audit was the only way to know if all unpaid amounts had actually been paid out
to royalty owners - of which there is no evidence, Doc, 158 at 86:7-11. With their intra-conflict
argument (by post litigation “true-up”) hanging by a thread, Talisman had their employee execute
a new declaration the very next day (March 30, 2019). But, Ms. Bugamelli has already confirmed
that she did not participate in the calculation and payment of the alleged February 2017 payment

nor have personal knowledge of the scope and method of such a payment, Doc. 163 at 14.

Even more disturbing are Talisman’s effort to impeach the testmony of Peter Huddleston
with misleading references to leases Talisman objected to having introduced in support of
Huddleston’s opinions in the first place; Doc. 155 at 82:12-25 and 84:7-16; Exhibits 2-13.

Talisman suggests that Huddleston failed to fully review the leases by mischaracterizing cherry-
picked lease provisions, Opposition at p14-18. Talisman attempted the same tactic without success
with the Janssen’ lease and “allocation.” 155 at 154:15-155:14: (Huddleston — “...I was asked
whether the term “allocation” appeared,..1 did not see an allocation methodology.) Rather than
confront Huddleston directly with “material” differences in Class Members’ leases, Talisman
chose to take “pot shots” at Huddleston with references to gas processing “shrinkage” - not
condensate as Huddleston testified and a single lease that requires a specific.“‘allocation” method
- one consistent with Plaintiffs’ position in this case - compositional allocation. Opposition Exhibit
12 - LBW Minerals Lease at 9-14. (Allocation methodologies used by Lessee shall be in

compliance with recommended industry practices...Id, at 9) See Seeligson at *9-11,
CONCLUSION

For the reasons set forth herein and throughout Plaintiffs’ Post-Hearing Response and this sur-
reply, this Court should certify the proposed Class under Rule 23 (b)(1), (b)(2), (6)(3) and/or (c)(4)
and provide all individuals of the proposed Class with notice of the claims, defenses, and potential
counterclaims that may arise in this matter. Should Talisman assert its overpayment counterclaim
and the Court determines it cannot resolve that issue in favor of the class on summary judgment
and that an intra-class conflict exists, then this Court, as the Fifth Circuit instructed in Roper, may
use its continuing authority under Rule 23 to modify or decertify the class, or create subclasses, so

as to resolve that conflict prior to any final judgment against the class at trial.’

10
Respectfully submitted,

By: /s/ Bryan O. Blevins, Jr.

Bryan O. Blevins, Jr.

PROVOST * UMPHREY LAW FIRM, L.L.P.
SBOT Bar No, 02487300

SDOT Bar No. 347439

490 Park Street

Beaumont, Texas 77701

409) 835-6000

(409) 838-8888

Email: bblevins@provostumphrey.com

W. Michael Hamilton (TN 10720)

PROVOST * UMPHREY LAW FIRM, L.L.P.
Hobbs Building, Suite 303

4205 Hillsboro Road

Nashville, TN 37215

Phone: (615) 297-1932

Fax: (615) 297-1986

Email: mhamilton@provostumphrey.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the above and foregoing has been served upon all
counsel of record by hand, this 8th day of May 2019.

/s/ Bryan O. Blevins, Jr.
Bryan O. Bleviis, Jr.

 

ll
